Case: 08-31147 Document: 00511331353 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 08-31147
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHARLES SIDNEY MACK, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:05-CR-30040-1


Before KING, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*
       Charles Sidney Mack, Jr., federal prisoner # 12930-035, was convicted in
2006 of conspiracy to distribute 50 grams or more of cocaine base and sentenced
to 240 months of imprisonment, the statutory minimum applicable to his
conviction.    He now appeals the district court’s denial of his motion for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on amendments to
the Sentencing Guidelines governing crack cocaine.                 He contends that the
district court erred in determining that he was ineligible for relief under

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-31147 Document: 00511331353 Page: 2 Date Filed: 12/23/2010

                                  No. 08-31147

§ 3582(c)(2). He also contends that the applicability of § 3582(c)(2) entitled him
to a reconsideration of the factors under 18 U.S.C. § 3553(a) and the application
of United States v. Booker, 543 U.S. 220 (2005), and its progeny.
      Because Mack was subject to a mandatory statutory minimum, the district
court lacked authority to grant a reduction under § 3582(c)(2). See United States
v. Carter, 595 F.3d 575, 579-81 (5th Cir. 2010).      Additionally, § 3582(c)(2)
proceedings are not full resentencings, and the principles of Booker and its
progeny do not apply to § 3582(c)(2) proceedings. Dillon v. United States, 130
S. Ct. 2683, 2690-94 (2010).       Thus, Mack’s arguments are unavailing.
Furthermore, to the extent Mack seeks to rely on Amendment 709 to the
Sentencing Guidelines as a basis for relief under § 3582(c)(2), Amendment 709
does not provide a basis for such relief because it is not one of the eligible
amendments covered under U.S.S.G. §1B1.10(c). See § 1B1.10(a), p.s.; see also
§ 1B1.10, comment. (n.1(A)).
      The judgment of the district court is AFFIRMED.




                                        2